                             Craig Richards, Esq.
                             LAW OFFICES OF CRAIG RICHARDS
                             810 N Street, Suite 100
                             Anchorage, Alaska 99501
                             Phone No.: (907) 306-9878
                             Jon A. Atabek, Esq. (SBN 269497) (Application for Pro Hac Vice Pending)
                             (jatabek@atabeklaw.com)
                             ATABEK & ASSOCIATES, P.C.
                             16330 Bake Parkway
                             Irvine, CA 92618
                             T: 213.394.5943
                             ATTORNEYS FOR DEFENDANTS JAFAR RASHID; ALASKA ALL IN 1, LLC
                             (ERRONEOUSLY SUED AS ALASKA ALL IN ONE, LLC); SERJ ORGANICS, LLC
                                                 IN THE UNITED STATES DISTRICT COURT

                                                       FOR THE DISTRICT OF ALASKA
                             DANNY B. FERGUSON and JENNINGS
                             STURGEON,
 ATABEK & ASSOCIATES, P.C.




                                                  Plaintiffs,
                                                                             Case No:3:20-cv-00103 (TMB)
      Attorneys at Law




                                    v.
                             SYED HUSSAIN and JAFAR RASHID,
                             individually, and in their Official Capacity,   NOTICE OF REMOVAL TO FEDERAL
                             ALASKA ALL IN 1, LLC (SUED                      COURT BY DEFENDANTS JAFAR
                             ERRONEOUSLY AS ALASKA ALL IN                    RASHID, ALASKA ALL IN ONE, LLC,
                             ONE, LLC); ALASKA FARM AND                      AND SERJ ORGANICS, LLC
                             GARDEN dba ALASKA ALL IN ONE;
                             and SERJ ORGANICS, LLC,
                                                                             Case Filed: 4/14/20
                                                  Defendants.                Summons Served: 4/21/20




                                   Defendants JAFAR RASHID (“Rashid”), ALL IN 1, LLC (“All In 1”), and SERJ

                             ORGANICS, LLC (“Serj Organics”) (collectively “Defendants”) by and through their

                             counsel of record, hereby file this Notice of Removal on grounds of diversity jurisdiction

                             over claims pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446.




                             Notice of Removal to Federal Court                                             Page 1 of 5
                             Ferguson  et al. v. Hussain et al.,
                              Case 3:20-cv-00103-TMB             Case No.1 3:20-cv-00103
                                                             Document       Filed 05/06/20(TMB)
                                                                                            Page 1 of 5    May 6, 2020
10233.2
                                    The claims of Defendants DANNY FERGUSON and JENNINGS STURGEON

                             (“Plaintiffs”) constitute a civil action for which this Court has original jurisdiction pursuant

                             to 28 U.S.C. § 1332(a), as there is complete diversity between the parties and the amount

                             in controversy exceeds $75,000. Therefore, this action is removable from the Superior Court

                             for the State of Alaska to this Court under 28 U.S.C. § 1441(a).

                                                                   INTRODUCTION

                                    This action was commenced by Plaintiffs in the Superior Court for the State of

                             Alaska, Third Judicial District at Anchorage (the “Civil State Court Action”) on

                             April 15, 2017, Case No. 3AN-20-5943CI. (See Dkt. # 1-2 (Summons and Complaint)).
 ATABEK & ASSOCIATES, P.C.




                             According to the Complaint, Plaintiffs reside in Alaska, while each of the individual
      Attorneys at Law




                             defendants and the members of the LLC defendants reside in the County of Los Angeles,

                             California.

                                                                    JURISDICTION

                                    A. Applicable Law.

                                    The district courts shall have original jurisdiction of all civil actions where
                                    the matter in controversy exceeds the sum or value of $75,000, exclusive of
                                    interest and costs, and is between- . . . citizens of a State and citizens or
                                    subjects of a foreign state, except that the district courts shall not have original
                                    jurisdiction under this subsection of an action between citizens of a State and
                                    citizens or subjects of a foreign state who are lawfully admitted for permanent
                                    residence in the United States and are domiciled in the same State.
                                    28 U.S.C.A. § 1332 (a)(2).

                                    Except as otherwise expressly provided by Act of Congress, any civil action
                                    brought in a State court of which the district courts of the United States have
                                    original jurisdiction, may be removed by the defendant or the defendants, to
                                    the district court of the United States for the district and division embracing
                                    the place where such action is pending. 28 U.S.C.A. § 1441(a).



                             Notice of Removal to Federal Court                                                   Page 2 of 5
                             Ferguson  et al. v. Hussain et al.,
                              Case 3:20-cv-00103-TMB             Case No.1 3:20-cv-00103
                                                             Document       Filed 05/06/20(TMB)
                                                                                            Page 2 of 5          May 6, 2020
10233.2
                                       B. There is Complete Diversity Jurisdiction Here.

                                       The Complaint, on its face, demonstrates that complete diversity of citizenship exists

                             as between the Plaintiffs and the Defendants. See Dkt. No. 1 (Complaint ¶¶ 1, 4).

                             Paragraph 1 alleges each of Plaintiffs reside in Alaska. Paragraph 4 alleges all of the

                             Defendants reside in Los Angeles, California. Additionally, Paragraph 6 alleges Defendant

                             Serj Organics, LLC owns Defendant Alaska All in One, LLC. The Court may take judicial

                             notice of records from the California Secretary of State indicating that Serj Organics is a

                             California limited liability company.

                                       Thus, removal is proper pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b).
 ATABEK & ASSOCIATES, P.C.




                                       C. All Counter-Defendants Have Joined in the Removal.
      Attorneys at Law




                                       Defendants Rashid, All in 1, and Serj Organics are the only parties who have been

                             served as of the date of this removal. Thus, all served defendants have joined in this

                             removal, and Defendants are not required to obtain Defendant Syed Hussain’s joinder for

                             purposes of removal. Destfino v. Reiswig, 630 F3d 952, 955 (9th Cir. 2011).

                                       D. Compliance with Local Rules.

                                       Defendants have filed this notice of removal together with a Civil Cover Sheet (JS44)

                             in compliance with L.R. 3.1(a).

                                       Defendants have also removed this action to the United States District Court in the

                             same city where the Civil State Court Action, Anchorage Alaska, in compliance with L.R.

                             3.2(a).

                                                                REMOVAL IS TIMELY

                                       In accordance with 28 U.S.C. § 1446(b), the notice of removal shall be filed within

                             30 days after service or other receipt of the operative pleading giving rise to removal
                             Notice of Removal to Federal Court                                                 Page 3 of 5
                             Ferguson  et al. v. Hussain et al.,
                              Case 3:20-cv-00103-TMB             Case No.1 3:20-cv-00103
                                                             Document       Filed 05/06/20(TMB)
                                                                                            Page 3 of 5        May 6, 2020
10233.2
                             jurisdiction, and may be extended at any time for good cause shown. This Notice of

                             Removal was filed less than 30 days after service of the Complaint, which took place on

                             April 21, 2020. Thus, this Notice is timely filed.

                                                                 ATTACHMENTS

                                     Pursuant to 28 U.S.C. § 1446(b) and the Court's local rules, Defendants attach by

                             reference to the Notice of Removal, copies of the following:

                                1.      Summons, State of Alaska;

                                2.      Plaintiffs’ Complaint;

                             (See Dkt. No. 1 - 2).
 ATABEK & ASSOCIATES, P.C.




                                                                   CONCLUSION
      Attorneys at Law




                                     For the stated reasons, Defendants removes the Civil State Court Action to the

                             United States District Court for the District of Alaska, Anchorage Division.

                             Dated: May 6, 2020                                   LAW    OFFICES   OF     CRAIG
                                                                                  RICHARDS
                                                                                  ATABEK & ASSOCIATES, P.C.


                                                                         By:      /s/ Craig Richards
                                                                                  CRAIG RICHARDS
                                                                                  JON A. ATABEK
                                                                                  ATTORNEYS FOR DEFENDANTS
                                                                                  JAFAR RASHID; ALASKA ALL IN 1,
                                                                                  LLC (ERRONEOUSLY SUED AS
                                                                                  ALASKA ALL IN ONE, LLC); SERJ
                                                                                  ORGANICS, LLC




                             Notice of Removal to Federal Court                                              Page 4 of 5
                             Ferguson  et al. v. Hussain et al.,
                              Case 3:20-cv-00103-TMB             Case No.1 3:20-cv-00103
                                                             Document       Filed 05/06/20(TMB)
                                                                                            Page 4 of 5     May 6, 2020
10233.2
                             CERTIFICATE OF SERVICE
                             I hereby certify that a true and correct copy of the foregoing document
                             was served by mail upon the following this 6th day of May, 2020.

                             PLAINTIFFS
                             Danny Ferguson
                             2050 Wenmatt Circle
                             Anchorage, Alaska 99517

                             Jennings Sturgeon
                             3590 North Daisy Petal Circle
                             Wasilla, Alaska 99654

                             /s/ Mary Hodsdon
                             Mary Hodsdon
 ATABEK & ASSOCIATES, P.C.
      Attorneys at Law




                             Notice of Removal to Federal Court                                            Page 5 of 5
                             Ferguson  et al. v. Hussain et al.,
                              Case 3:20-cv-00103-TMB             Case No.1 3:20-cv-00103
                                                             Document       Filed 05/06/20(TMB)
                                                                                            Page 5 of 5   May 6, 2020
10233.2
